The findings of a jury upon issues submitted to them in a chancery case, indorsed, approved and 'Confirmed by the Circuit Judge after mature consideration, ■and supported by some of the testimony in the case, cannot be reversed by this court, especially where the testimony bearing upon the1 matters at issue was, in part, contained in books of .■account not before this court. . ■
2. The correctness of these findings, which negatived charges of fraud in an assignment for the benefit of creditors, .are not counterbalanced by presumptions- of fraud deducible ■from the facts that the president of the assigning corporation was a creditor, and in part preferred, amd that the books were badly kept, and that the president made no statement of this 'indebtedness to himself in his tax returns (it being shown that he was largely in debt), and that by good management money could have been made instead of lost. Decree of Hudson, J., ■affirmed. Opinion by
Mr. Justice McIver,